 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 508 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2004 
Mr. Payne submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Recognizing and honoring the 50th anniversary of the United States Supreme Court decision in Brown v. Board of Education. 
 
Whereas 2004 marks the 50th anniversary of the United States Supreme Court decision in the case of Brown v. Board of Education (347 U.S. 483); 
Whereas in the 1896 case of Plessy v. Ferguson (163 U.S. 537), the Supreme Court upheld the doctrine of separate but equal and allowed the continued segregation of public schools in the United States based on race; 
Whereas in 1951, Linda Brown, an African-American third grader, filed suit against the Board of Education of Topeka after she was denied admission to an all-white public school in Topeka, Kansas;  
Whereas in 1952, Linda Brown’s case was combined with similar cases throughout the United States and argued in front of the Supreme Court by future Supreme Court Justice Thurgood Marshall;  
Whereas the students argued that even if the educational facilities were of equal quality, segregation caused the education of the students to be inherently unequal; 
Whereas the students further argued that the inequality caused by the segregation of public schools was a violation of their right to equal protection under the law guaranteed by the 14th amendment to the Constitution of the United States; 
Whereas on May 17, 1954, the Supreme Court overturned the decision of Plessy v. Ferguson, agreeing with the arguments offered by the students and concluding that in the field of public education, the doctrine of separate but equal has no place;  
Whereas the Supreme Court determined that segregated schools are not equal because the separation generates a feeling of inferiority among minority students that may affect their hearts and minds in a way unlikely to ever be undone; and 
Whereas the decision in Brown v. Board of Education led to the eventual desegregation of all public schools in the United States: Now, therefore, be it 
 
That the House of Representatives—  
(1)recognizes and honors the 50th anniversary of the United States Supreme Court decision in Brown v. Board of Education; and 
(2)encourages all Americans to recognize the historical importance of the Supreme Court decision in Brown v. Board of Education.  
 
